Order entered March 6, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00277-CR
                               No. 05-20-00285-CR
                               No. 05-20-00286-CR

                      UMAIR AHMAE KHAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

             On Appeal from the 199th Judicial District Court
                           Collin County, Texas
 Trial Court Cause Nos. 199-80965-2018, 199-81674-2018 & 199-83132-2018

                                      ORDER

      Umair Ahmae Khan timely filed his notices of appeal. See TEX. R. APP. P.

25.2(a)(1).

      We ORDER the trial court to conduct a hearing to determine whether

appellant is entitled to court-appointed counsel in these appeals. If the trial court

finds that appellant is entitled to court-appointed counsel, we ORDER the trial

court to appoint an attorney to represent appellant in the appeals. If the trial court
finds that appellant is not entitled to court-appointed counsel, the trial court shall

determine whether appellant will retain counsel to represent him in the appeals

and, if so, the name, State Bar number, and contact information for retained

counsel.

      We ORDER the trial court to transmit a record of the hearing, including

findings of fact, any orders, and any supporting documentation, to this Court

within THIRTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Angela

Tucker, Presiding Judge, 199th Judicial District Court; Lynne Finley, Collin

County District Clerk; LaTresta Ginyard, official court reporter, 199th Judicial

District Court; and the Collin County District Attorney’s Office.

      We ABATE the appeals to allow the trial court to comply with the order.

The appeals will be reinstated thirty days from the date of this order or when the

findings are received, whichever is earlier.


                                               /s/   LANA MYERS
                                                     JUSTICE